DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Applicant's election with traverse of invention II in the reply filed on February 23, 2021 is acknowledged.  The traversal is on the grounds that there is no “serious burden” for the examiner to examine both the apparatus and method inventions, and the traversal is on the grounds that amending claim 1 to say “A method for controlling a cleaning apparatus…” emphasizes the interconnectedness of the inventions.  This is not found persuasive because apparatuses and methods are examined differently, and there is conceivably prior art that is applicable to one invention without being applicable to the other.  The differences between the recited methods and recited apparatuses are such that different search techniques would be required, and again, prior art resulting from searching could be applicable to one invention without necessarily being applicable to the other.  Furthermore, the inventions are separately classified and would thus require different search strategies.  For these reasons, the examiner considers that examining both inventions at once would constitute and undue burden.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second control unit".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0329083 by Kiyohara.
With regard to claim 18, Kiyohara teaches a cleaning apparatus for cleaning a lens (reads on detection surface) of a camera (reads on detection element) mounted on a vehicle (Abstract; Par. 0002, 0027, 0028, 0031-0035, 0068-0079).  Kiyohara’s apparatus comprises an air nozzle cleaner (reads on first cleaner) that includes a nozzle second cleaner) that includes a wiper configured to wipe material off from the lens in a contacted manner (Par. 0068-0079).  Kiyohara’s apparatus comprises a control unit comprising a processor, where the processor is configured to analyze images captured by the camera (Par. 0068-0079).  Kiyohara’s control unit comprises memory storing instructions that automatically perform a method of cleaning the camera lens (Par. 0068-0079).  The control unit is configured to control the air nozzle cleaner, the wiper cleaner, and wiper drive (reads on drive unit) that drives the wiper (Par. 0068-0079).  The control unit is configured to have the air nozzle cleaner perform cleaning before the wiper cleaner performs cleaning (Par. 0078-0079).  Applicant’s limitation specifying that dust is the contaminant that gets wiped off the lens by the wiper cleaner specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The wiper cleaner of Kiyohara is considered to be structurally capable of wiping dust of the lens because it is capable of wiping the lens in order to clean the lens.
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0203076 by Irie.  
With regard to claim 34, Irie teaches an automatic cleaning apparatus for for cleaning a lens (reads on detection surface) of a camera (reads on detection element) mounted on a vehicle (Abstract; Par. 0041, 0047-0049, 0079, 0125-0131, 0215, and 0216).  Irie’s automatic cleaning apparatus comprises a processor and memory storing instructions which, when executed by the processor, cause the cleaning apparatus to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0329083 by Kiyohara.  
With regard to claim 19, the teachings of Kiyohara are discussed above in the anticipation rejection of claim 18.  Kiyohara does not explicitly teach that the control unit is configured to have the air nozzle cleaning and wiper cleaner such that lens cleaning with the air nozzle cleaner is performed again after cleaning with the wiper cleaner is performed.  However, since Kiyohara teaches that the control unit is configured to recognize when cleaning is needed (by analyzing camera images; Par. 0078 and 0079), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara such that the control unit is configured to perform the cleaning routine illustrated in Figure 11 (and discussed in Par. 0078 and 0079) whenever cleaning is detected to be needed, including repeating the method of Figure 11 sequentially when needed.  The motivation for performing the modification would be to perform the cleaning as many times as cleaning is detected to be needed.  When the cleaning method of Figure 11 is repeated a second time, the initial air spraying of the second performance of Figure 11 can be considered to correspond to the further performing of cleaning with the first cleaner recited in applicant’s claim 19.  
With regard to claim 20, the teachings of Kiyohara are discussed above in the anticipation rejection of claim 18.  Kiyohara teaches that the control unit controls an 
Kiyohara does not explicitly recite that the apparatus comprises an irradiation unit that includes a light source configured to irradiate light to lens during image capturing.  However, Kiyohara teaches that the camera is mounted on the rear of the vehicle for imaging the road behind the vehicle (Par.0028).  In the vehicle art, it is well known for a vehicle’s rear to comprise taillights that illuminate the area behind the vehicle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara such that the vehicle comprises taillights that advantageously illuminate the area behind the vehicle, thus advantageously increasing the visibly of the surrounding area for the driver and increasing the visibility of the vehicle to other people.  Since it is well know that illumination light can reflect off the ground, the taillights of the modified apparatus of Kiyohara are considered to correspond to applicant’s irradiation unit because they comprise a light source that can irradiate light onto the lens (via reflection off the road or other reflective surface) while the imaging unit is capturing an image of the lens to determine if the lens needs to be cleaned.  
With regard to claim 21, in the apparatus of Kiyohara, the control unit is configured to analyze an image captured by the imaging unit and detect an amount of contaminant on the lens (Par. 0078 and 0079).  Applicant’s limitation specifying that dust is the type of contaminant specifies intended use (see MPEP 2114 and 2115) of the apparatus, and is not given patentable weight.  Since the control unit is structurally 
With regard to claim 26, in the apparatus of Kiyohara, the camera itself serves as the imaging unit for capturing an image of the lens (Par. 0078 and 0079 of Kiyohara).  
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0329083 by Kiyohara in view of U.S. 2015/0203076 by Irie.
With regard to claim 22, the teachings of Kiyohara are discussed in the above obviousness rejection of claim 20.  
Kiyohara does not teach that the control unit is configure to display the image data of a captured lens image on a display unit.  
Irie teaches that images captured from a rear-facing camera lens on a vehicle can be displayed to a vehicle occupant in order to advantageously aid the occupant when driving the vehicle in reverse (Par. 0215 and 0216).  Such displayed images also allow an occupant to evaluate the cleanliness of the camera lens (Par. 0215 and 0216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara such that images captured by the rear-facing camera lens are displayed to a vehicle occupant by a display unit.  The motivation for performing the modification would be to allow the occupant to see behind the vehicle while driving and to evaluate the cleanliness of the camera lens.  
With regard to claim 23, the apparatus of Kiyohara in view of Irie is discussed in the rejection of claim 22.  The combination of Kiyohara in view of Irie teaches having an 
With regard to claim 24 and 25, the apparatus of Kiyohara in view of Irie is discussed in the rejection of claim 22.  The combination of Kiyohara in view of Irie teaches having an imaging unit of the control unit capture images before cleaning with the air nozzle cleaner and after cleaning with the wiper cleaner (Par. 0078 and 0079 of Kiyohara). The combination of Kiyohara in view of Irie does not recite that taillight illumination is illuminated while the before and after images are captured.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara in view of Irie such that the taillights are illuminated while the before and after images are taken because such a .    
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0329083 by Kiyohara in view of U.S. 5,354,014 to Anderson.  
With regard to claims 29, 31, and 32, the teachings of Kiyohara are discussed in the above anticipation rejection of claim 18.
Kiyohara does not teach that the control unit is configured to clean the lens by controlling the air nozzle cleaning and the wiper cleaner based on lens information about the lens.  However, in the art of cleaning, it is well known that a cleaning technique may be optimized based on a particular model of the object being cleaned.  For example, if different models have different dimensions, then the cleaning methods will be adjusted accordingly.  An example of such a teachings is Anderson, who teaches that a controller memory can have information stored for various models of to-be-cleaned objects, and when a particular model is to be cleaned, the corresponding cleaning technique for that model is retrieved from the memory (Col. 4, 31-65 of Anderson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he apparatus of Kiyohara such that optimized air spraying and wiping techniques for different models of camera lens are stored in the memory for retrieval by the control unit when it is determined that a particular lens is on the camera.  The motivation for performing the modification was provided by the fact that in the art of cleaning, it is well known that a cleaning technique may be optimized based on a particular model of the object being cleaned, Anderson being an example of such a teaching.  
With regard to claim 30, the combination of Kiyohara in view of Anderson does not teach that the lens information for a given lens model stored in memory includes size or position information.  However, Anderson teaches that model information for a to-be-cleaned object can include size in order to ensure that the extent of the to-be-cleaned object is cleaned (Col. 4, 31-65 of Anderson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara in view of Anderson such that lens size is part of the model information stored in memory, thus allowing the lens to be fully cleaned and wiped.  
Claims 27, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0329083 by Kiyohara in view of U.S. 2013/0048036 by Jonas.  
With regard to claim 27, the teachings of Kiyohara are discussed in the above anticipation rejection of claim 18.
Kiyohara does not teach that the air nozzle cleaner is configured to be driven to approach the lens.
Jonas teaches that when using a cleaning device to clean a lens on a vehicle, the cleaning device can be attached to an automatically-controlled, movable arm such that the arm can move the cleaning device between a retracted, inactive position and a cleaning position, thus advantageously allowing the cleaning device to be retracted into a position that does not block the viewing range of the lens (Abstract; Par. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara such that the air nozzle cleaner is attached to a control-unit-controlled movable arm that can move the 
The combination of Kiyohara in view of Jonas does not teach that the arm moves the air nozzle through an opening.  However, in the art of storing a device in a retracted position, it is well known that a device can be successfully stored in an enclosure, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara in view of Jonas such that the arm and air nozzle cleaner are stored in an enclosure (through an opening of the enclosure) when in the retracted position.  Such a modification would advantageously allow the arm and air nozzle cleaner to be protected within the enclosure when in the retracted position.  
With regard to claim 28, the teachings of Kiyohara are discussed in the above anticipation rejection of claim 18.
Kiyohara does not teach that the wiper cleaner is configured to be driven to approach the lens.
Jonas teaches that when using a cleaning device to clean a lens on a vehicle, the cleaning device can be attached to an automatically-controlled, movable arm such that the arm can move the cleaning device between a retracted, inactive position and a cleaning position, thus advantageously allowing the cleaning device to be retracted into a position that does not block the viewing range of the lens (Abstract; Par. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara such that the wiper cleaner is attached to a control-unit-controlled movable arm that can move the wiper cleaner between a retracted, inactive position and a cleaning position.  The motivation for performing the modification was provided by Jonas, who teaches that such an arm allows a cleaning device to be retracted to an inactive position where it can’t block the view of the lens.  
The combination of Kiyohara in view of Jonas does not teach that the arm moves the wiper cleaner through an opening.  However, in the art of storing a device in a retracted position, it is well known that a device can be successfully stored in an enclosure, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara in view of Jonas such that the arm and wiper cleaner are stored in an enclosure (through an opening of the enclosure) when in the retracted position.  Such a modification would advantageously allow the arm and wiper cleaner to be protected within the enclosure when in the retracted position.  
With regard to claim 33, the teachings of Kiyohara are discussed in the above anticipation rejection of claim 18.
Kiyohara does not teach that a driving unit is configured to drive the air nozzle cleaning and the wiper cleaner towards/from the lens.
Jonas teaches that when using a cleaning device to clean a lens on a vehicle, the cleaning device can be attached to an automatically-controlled, movable arm such that the arm can move the cleaning device between a retracted, inactive position and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara such that the air nozzle cleaner and the wiper cleaner are attached to a control-unit-controlled movable arm that can move the air nozzle cleaner and wiper cleaner between a retracted, inactive position and a cleaning position.  The motivation for performing the modification was provided by Jonas, who teaches that such an arm allows a cleaning device to be retracted to an inactive position where it can’t block the view of the lens.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0329083 by Kiyohara in view of U.S. 2015/0203076 by Irie.
With regard to claim 34, Kiyohara teaches a cleaning apparatus for cleaning a lens (reads on detection surface) of a camera (reads on detection element) mounted on a vehicle (Abstract; Par. 0002, 0027, 0028, 0031-0035, 0068-0079).  Since the lens is a lens of a camera, it is considered to be able to detect light (reads on physical quantity).  The apparatus comprises a control unit with a processor and memory storing instructions which, when executed by the processor, cause the cleaning apparatus to function as a cleaning unit configured to clean the lens (Abstract; Par. 0002, 0027, 0028, 0031-0035, 0068-0079).  Kiyohara teaches that the control unit takes an image of the lens after cleaning was performed in order to check that cleaning was successful (Par. 0078 and 0079).  
Kiyohara does not teach that a check result is displayed on a display unit.  
Irie teaches that images captured from a rear-facing camera lens on a vehicle can be displayed to a vehicle occupant in order to advantageously aid the occupant when driving the vehicle in reverse (Par. 0215 and 0216).  Such displayed images also allow an occupant to evaluate the cleanliness of the camera lens (Par. 0215 and 0216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kiyohara such that a lens image captured by the rear-facing camera is displayed to a vehicle occupant by a display unit.  The motivation for performing the modification was provided by Irie, who teaches that such a displayed image can allow an occupant to personally evaluate the cleanliness of a lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 13, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714